UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7595



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEPHEN JAMES MILLS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-97-815)


Submitted:   November 8, 2001            Decided:   November 21, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen James Mills, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stephen James Mills appeals from the district court’s order

denying his Rule 60(b)(4) motion.    We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court.     United

States v. Mills, No. CR-97-815 (D.S.C. filed Aug. 27, 2001; entered

Aug. 28, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2